 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   THOMAS RICHARDS, individually and on            )   Case No.: 1:17-cv-1094 LJO JLT
     behalf of all others similarly situated,        )
12                                                   )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                    Plaintiff,                       )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13                                                   )   FAILURE TO COMPLY WITH THE COURT’S
            v.                                       )   ORDER
14                                                   )
     CORECIVIC OF TENNESSEE, LLC,                    )
15                                                   )
                    Defendant.                       )
16                                                   )

17          On May 15, 2019, Plaintiff requested an extension of time to file a motion for preliminary
18   approval of the class settlement. (Doc. 37) Based upon the information provided, the Court granted the
19   extension of time, stating “the deadline for Plaintiff to file his unopposed motion for preliminary
20   approval of class action settlement is... continued to July 15, 2019.” (Doc. 38 at 5, emphasis omitted)
21   To date, Plaintiff has failed to file his motion for approval of the settlement or otherwise comply with
22   the Court’s order to seek approval of the settlement terms.
23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
28   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

                                                         1
 1   it or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v. Bonzelet,

 2   963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order); Malone v. U.S.

 3   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order);

 4   Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to

 5   comply with local rules).

 6          Accordingly, Plaintiff ORDERED to show cause within 14 days of the date of service of this

 7   Order why terminating sanctions should not be imposed for his failure to comply with the Court’s

 8   order, or in the alternative, to file his motion for preliminary approval of the class action settlement.

 9
10   IT IS SO ORDERED.

11      Dated:     July 28, 2019                                 /s/ Jennifer L. Thurston
12                                                       UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
